Timliet, J.
Counsel for accused, on motion for rehearing, present that this court erred (1) in riding that the dying declarations were admissible; (2) in ruling that the jury was properly allowed to pass upon the mental capacity of the de-clarant to make such declaration; (3) in ruling that there was not evidence of any coercion or persuasion sufficient as matter of law to render incompetent the dying declarations ; and (4) in receiving the testimony of Drs. Dean and *334Donovan. This is substantially presenting for the second time the arguments which failed to convince us at the first hearing. "While this calls for reconsideration, when a motion so supported is denied the denial is usually accompanied by no written opinion. In deference, however, to the very earnest, courteous, and learned presentation of the matter, it may not be amiss to state that we have reconsidered the questions presented and find no reason to recede from the former opinion in the case.
If the admissibility of dying declarations was governed by the rules of law relating to confessions of guilt there would be great force in the arguments of counsel. There are, however, fundamental differences. An inducement to confess is an inducement to accuse oneself of crime. An inducement to make a dying declaration is not an inducement to accuse any one of crime. Confession is admissible as a declaration against interest in all cases and carries with it all relevant evidence therein contained. A dying declaration is admissible only in cases of homicide (State v. Dickinson, 41 Wis. 299), and only so far as it .purports to give facts and circumstances under which the mortal injury was inflicted or identifies the person who inflicted the same. It is only admissible when made by the declarant under a sense of impending death from such injury, and the rule admitting the declarations had its origin in the necessities of the case and in the belief that under such circumstances there would exist no inducement to falsify and no reason for falsification. Unlike a forced confession, it in no degree impinges upon the constitutional rule that no person should be compelled to be a witness against himself, although it has been considered seriously with reference to that other constitutional provision which gives the accused the right to confront the witnesses against him (sec. I, art. I). The whole subject will be found treated in Wharton, Grim. Ev. (9th ed.) §§ 216, 304; 4 Ency. of Ev. 910; Dec. Dig. Abobtxoit, § 10, Homicide, *335§§ 200 to 221. By using the bey number of that digest the investigator will be enabled to bring the subject down through the American Digest to the present time. In several of the cases the subject of dying declarations made in response to leading questions is considered and some of the precedents go very far in support of their admissibility. Without here going to the length of these cases, suffice it to say that no reasonable request for a statement of the circumstances under which a mortal injury was inflicted and no reasonable or proper insistence upon such statement, where such insistence isj essential tó diagnosis by a physician or as a protection against prosecution, will be sufficient to exclude a dying declaration. The insistence here was of this character. Dying declarations are made by one under a sense of impending death, not in the interest of the declarant, but theoretically at least in the interest of vindicating the law or of protecting innocent persons who might be wrongfully accused, and such declarations must possess the general characteristics of res gestw, although more remote in time than what would be ordinarily admissible as res gestw. It would be most illogical to admit their competence on other grounds but refuse to receive them in evidence because the making of a declaration was suggested by one who had proper grounds for making the suggestion.
We are unable to come to any conclusion which would change our former opinion with reference to the admissibility of the testimony of Drs. Dean and Donovan. The learned attorney general calls our attention here to the amendment made by sec. 44, ch. 664, Laws of 1911. We are also satisfied with the constnxction heretofore given see. 4078&, Stats. (Laws of 1905, ch. 149).
The case is not before us upon review of an order denying a motion for a new trial. Some of the evidence relative to the presence of older lesions about the ovaries or Fallopian tubes and the presence of connective tissue tends to cast some *336doubt upon tbe origin of tbe peritonitis wbicb resulted in death. Tbe testimony relative to tbe probable age of tbis connective tissue is not very satisfactory. Tbis decision in no way prevents tbe making and consideration of a motion for new trial in tbe trial court under sec. 4719, Stats. (1898). If sucb a motion be made, additional light may perhaps be thrown on tbe subject of the origin of the peritonitis.